PER CURIAM.
Upon examination of the briefs and record on appeal and upon review of the applicable authorities we are of the opinion that reversible error has not been made to clearly appear. See DeVaney v. Rumsch, Fla.1969, 228 So.2d 904; Horace v. American National Bank and Trust Co., Fla.App.1971, 251 So.2d 33; Hoffman v. Air India, 393 F.2d 507 (5 Cir. 1968). Accordingly, the order of the trial court denying appellant’s motion to quash and dismiss is affirmed.
WALDEN, MAGER and DOWNEY, JJ., concur.